Exhibit 10(aa)

LONG-TERM CASH AWARD AGREEMENT

This Long-Term Cash Award Agreement (the “Agreement”) is made as of the __ day
of March 2015, between __________________ (the “Employee”) and Myers Industries,
Inc., an Ohio corporation (the “Company”).

WHEREAS, the Company has adopted the Performance Bonus Plan (the “Plan”).

WHEREAS, it is a requirement of the Plan that a Long-Term Cash Award Agreement
be executed to evidence the Long-Term Cash Award awarded to the Employee.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which is hereby acknowledged, the parties hereto agree as follows:

1.Defined Terms.  For purposes of this Agreement, the following terms shall have
the meanings set forth below:

(a)“Applicable Percentage” means, with respect to any calendar year, an amount,
expressed as a percentage, determined pursuant to the following table by
reference to the Return on Invested Capital for such calendar year:

Return on Invested Capital:

Applicable Percentage:

 

 

Less than 8.5%

0%

8.5%

50%

8.51% - 13.49%

100%, minus the amount, expressed as a percentage, determined by dividing
(x) the number of percentage points (not to exceed  5 percentage points) by
which the ROIC is lower than 13.5% by (y) 5%

13.5%

100%

13.51% - 18.49%

100%, plus the amount, expressed as a percentage, determined by dividing (x) the
number of percentage points (not to exceed 5 percentage points) by which the
ROIC exceeds 13.5% by (y) 5%

18.5% or more

200%

 

(b)“Average Percentage” means the amount, expressed as a percentage, equal to
the sum of the Applicable Percentages with respect to the 2015, 2016, and 2017
calendar years, divided by three (3).

(c)“Disability” means a physical or mental incapacity that prevents the Employee
from performing his duties for a period of one hundred eighty (180) consecutive
days in any period of two (2) consecutive fiscal years of the Company.

(d)“EBIT” means, with respect to any calendar year, the Company’s income from
continuing operations before income taxes for such calendar year, increased by
the net interest expense for such calendar





--------------------------------------------------------------------------------



year, in each case as set forth on the Company’s audited financial statements
for such calendar year and with such adjustments as may be approved by the
Compensation Committee of the Company’s Board of Directors, in its discretion. 

(e)“Net Long-Term Debt” means, with respect to any calendar year, the excess of
(i) the outstanding long‑term debt, including the current portion of the
long‑term debt of the Company, less (ii) the Company’s cash balance, in each
case as of December 31 of the applicable calendar year as set forth on the
Company’s audited financial statements for such calendar year.

(f)“Return on Invested Capital” or “ROIC” means, with respect to any calendar
year, the EBIT of the Company for such calendar year, divided by the average of
the sum of the outstanding Net Long‑Term Debt and Shareholders’ Equity of the
Company as of December 31 of such calendar year and as of December 31 of the
immediately preceding calendar year, in each case as set forth on the Company’s
audited financial statements for such calendar year or immediately preceding
calendar year, which amount shall be expressed as a percentage.

2.Long-Term Cash Award Payment.

(a)At the time set forth in Section 2(b) of this Agreement, the Company shall
make a payment to the Employee of an amount equal to the product of (x) the
Average Percentage and (y) $________ (USD).

(b)Any payment to be made to the Employee pursuant to Section 2(a) above shall
be paid in cash as soon as reasonably practicable following the determination of
the Applicable Percentage for the 2017 calendar year and the resulting Average
Percentage, but in no event earlier than January 1, 2018 or later than March 15,
2018.  Notwithstanding the foregoing, if the Employee’s employment with the
Company is terminated prior to December 31, 2017 by reason of the Employee’s
death or disability (an “Acceleration Event”), then (i) the Company shall pay
the Employee an amount determined in accordance with Section 2(a), provided that
for purposes of such calculation, the Average Percentage shall be deemed to be
100%, (ii) the Company shall make such payment to the Employee in cash as soon
as reasonably practicable following such Acceleration Event, but in no event
later than thirty (30) days after the Acceleration Event, and (iii) the Employee
will not be entitled to any further payment pursuant to this Agreement.  For the
avoidance of doubt, if the Employee’s employment with the Company is terminated
by reason of retirement on or after the Employee’s sixty-fifth birthday, by the
Company without Cause (as defined in any written employment agreement or
severance agreement between the Company and the Employee in effect at the time
of such termination of employment) or by the Employee for Good Reason (as
defined in any written employment agreement or severance agreement between the
Company and the Employee in effect at the time of such termination of
employment), any payment to be made to the Employee pursuant to Section 2(a)
above shall be paid in cash as soon as reasonably practicable following the
determination of the Applicable Percentage for the 2017 calendar year and the
resulting Average Percentage, but in no event earlier than January 1, 2018 or
later than March 15, 2018.

(c)The Employee’s right to any payment pursuant to this Section 2 shall be
forfeited and extinguished if (i) his employment with the Company is terminated
by the Company for Cause (as defined in any written employment agreement or
severance agreement between the Company and the Employee in effect at the time
of such termination of employment) or without Good Reason (as defined in any
written employment agreement or severance agreement between the Company and the
Employee in effect at the time of such termination of employment) if by the
Employee (which, for the avoidance of doubt, will not include a termination by
reason of the Employee’s death, disability or retirement on or after the
Employee’s sixty-fifth birthday) prior to the earlier of December 31, 2017, or
(ii) the Average Percentage is zero.

(d)The Employee’s right to receive any payment specified in this Section 2 shall
not be subject in any manner to anticipation, alienation, sale, transfer (other
than by will or the laws of descent and distribution), assignment, pledge,
encumbrance or charge, either voluntarily or involuntarily, and any attempt to
so alienate, anticipate, sell, transfer, assign, pledge, encumber or charge the
same shall be null and void.  The Company shall not be liable for, and no
amounts payable under this Agreement may be used to satisfy, the debts,
contracts,

2



--------------------------------------------------------------------------------



liabilities, engagements or torts of any person to whom such amount is or may be
payable, except as required under applicable law. 

3.Taxes.  The Company shall have the right to deduct, from any amounts payable
now or any time hereafter to the Employee, the amount of any taxes which the
Company is or will be required by law to withhold, as and when required by law,
with respect to the Employee’s receipt of a payment pursuant to this Agreement.

4.Source of Payments.  The right of the Employee to receive any payment pursuant
to Section 2 of this Agreement shall be an unsecured claim against the general
assets of the Company.  As such, the Employee shall rely solely on the unsecured
promises of the Company as set forth in this Agreement for any payment set forth
herein and nothing in this Agreement shall be construed to give the Employee any
right, title, interest or claim in or to any specific asset, fund, reserve
account or property of any kind whatsoever owned by the Company or in which the
Company may have any right, title, interest or claim now or in the future, but
the Employee shall have the right to enforce a claim against the Company in the
same manner as any unsecured creditor.

5.Suspension of Payment Obligation.  Notwithstanding anything in this Agreement
to the contrary, if the Company’s payment of any amount owed to the Employee
pursuant to this Agreement would cause the Company to be in default, or would
constitute a default, with the passage of time, the giving of notice or
otherwise, under any loan or credit agreement or arrangement of the Company, the
Company’s obligation to pay such amount shall be suspended until such time in
the future as the Company is able to pay such amount without causing a default
so long as such suspension of payment complies with the applicable provisions of
Section 409A of the Internal Revenue Code of 1986, as amended.

6.Incorporation of Provisions of the Plan.  All of the provisions of the Plan
pursuant to which the Long‑Term Cash Award is granted are hereby incorporated by
reference and made a part hereof as if specifically set forth herein, and to the
extent of any conflict between this Agreement and the terms contained in the
Plan, the Plan shall control.  To the extent any capitalized terms are not
otherwise defined herein, they shall have the meanings set forth in the Plan.

7.Modification.  No change, termination, waiver or modification of this
Agreement shall be valid unless the same shall be in writing and signed by the
parties hereto.

8.Parties to the Agreement.  This Agreement shall be binding upon and shall
operate for the benefit of the Employee and his heirs, estate and personal
representatives, and the Company and its successors.

9.No Rights to Employment.  Nothing in this Agreement shall confer upon the
Employee any right to continue in the employ or service of the Company or
interfere in any way with the right of the Company to terminate his employment
or position at any time.

10.Acknowledgment and Section 409A Compliance.  

(a)The Employee acknowledges that neither the Company nor any of the Company’s
affiliates, officers, employees, consultants, agents or representatives has
provided or is providing the Employee with any tax advice regarding the
Employee’s rights under this Agreement or any other tax matter, and the Company
has urged the Employee to consult with the Employee’s own tax advisor with
respect to the rights granted to the Employee under this Agreement and all other
tax matters.

(b)It is intended that this Agreement comply with Section 409A of the Code, and
the terms of this Agreement shall be interpreted and administered in a manner
consistent with such intent, although in no event shall the Company have any
liability to the Employee if this Agreement is determined not to comply with
Section 409A of the Code.  For purposes of this Agreement, termination of
employment means a “separation from service” within the meaning of Treasury
Regulations Section 1.409A-1(b).

3



--------------------------------------------------------------------------------



(c)Whenever a payment under this Agreement specifies a payment period with
reference to a number of days (e.g., payment may be made within thirty (3) days
after an Acceleration Event), the actual date of payment within the specified
period will be determined solely by the Company. 

(d)If the Employee is a “specified employee” within the meaning of Section 409A
of the Code at the time of his “separation from service” within the meaning of
Section 409A of the Code, then any payment otherwise required to be made to him
under this Agreement on account of his separation from service, to the extent
such payment (after taking into account all exclusions applicable to such
payment under Section 409A of the Code) is properly treated as deferred
compensation subject to Section 409A of the Code, shall not be made until the
first business day after (i) the expiration of six months from the date of the
Employee’s separation from service, or (ii) if earlier, the date of the
Employee’s death.

11.Multiple Counterparts.  This Agreement may be executed in multiple
counterparts, all of which taken together shall constitute an original
agreement.  The execution by one party of any counterpart shall be sufficient
execution by that party, whether or not the same counterpart has been executed
by any other party.

12.Governing Law.  This Agreement shall be governed by the laws of the State of
Ohio, without regard to conflict of laws principles.

13.Entire Agreement.  The whole and entire agreement of the parties is set forth
in this Agreement and the parties are not bound by any agreements,
understandings or conditions other than as expressly set forth herein.

IN WITNESS WHEREOF, the Company has caused this Agreement to be duly executed,
and the Employee has hereunto set his hand, all as of the day and year first
above written.

 

MYERS INDUSTRIES, INC.

 

 

By:

Its:

 

 

 

_______________________ Employee

 

4

